Case 2:19-cv-01977-DMG-MAA Document 13 Filed 05/09/19 Page 1 of 7 Page ID #:43




   1     CENTER FOR DISABILITY ACCESS
         Raymond Ballister Jr., Esq., SBN 111282
   2     Phyl Grace, Esq., SBN 171771
         Russell Handy, Esq., SBN 195058
   3     Dennis Price, Esq., SBN 279082
         Christopher A. Seabock, Esq., SBN 279640
   4     Mail: PO Box 262490
         San Diego, CA 92196-2490
   5     Delivery: 9845 Erma Road, Suite 300
         San Diego, CA 92131
   6     (858) 375-7385; (888) 422-5191 fax
   7     phylg@potterhandy.com

   8     Attorneys for Plaintiff

   9
  10
  11
  12                               UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
  13
  14
         Brian Whitaker,                              Case No. 2:19-cv-01977-DMG-MAA
  15
                    Plaintiff,
  16                                                  First Amended Complaint For
            v.                                        Damages And Injunctive Relief
  17                                                  For Violations Of: American’s With
         Kensington Luggage Hollywood                 Disabilities Act; Unruh Civil Rights
  18     Inc., a California Corporation; and          Act
         Does 1-10,
  19
                    Defendants.
  20
  21
                 Plaintiff Brian Whitaker complains of Kensington Luggage Hollywood Inc., a
  22
       California Corporation; and Does 1-10 (“Defendants”), and alleges as follows:
  23
  24
         PARTIES:
  25
         1. Plaintiff is a California resident with physical disabilities. He is substantially
  26
       limited in his ability to walk. He suffers from a C-4 spinal cord injury and uses a
  27
       wheelchair for mobility.
  28
         2. Defendant Kensington Luggage Hollywood Inc. owned Sunsations Luggage,

                                                  1

       First Amended Complaint                              Case No.: 2:19-cv-01977-DMG-MAA
Case 2:19-cv-01977-DMG-MAA Document 13 Filed 05/09/19 Page 2 of 7 Page ID #:44




   1   located at or about 8500 Beverly Blvd., Suite 752, Los Angeles, California (“Store”),
   2   in February 2019.
   3      3. Defendant Kensington Luggage Hollywood Inc. owns the Store currently.
   4      4. Plaintiff does not know the true names of Defendants, their business
   5   capacities, their ownership connection to the property and business, or their relative
   6   responsibilities in causing the access violations herein complained of, and alleges a
   7   joint venture and common enterprise by all such Defendants. Plaintiff is informed
   8   and believes that each of the Defendants herein, including Does 1 through 10,
   9   inclusive, is responsible in some capacity for the events herein alleged, or is a
  10   necessary party for obtaining appropriate relief. Plaintiff will seek leave to amend
  11   when the true names, capacities, connections, and responsibilities of the Defendants
  12   and Does 1 through 10, inclusive, are ascertained.
  13
  14      JURISDICTION & VENUE:
  15      5. The Court has subject matter jurisdiction over the action pursuant to 28 U.S.C.
  16   § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with Disabilities Act
  17   of 1990, 42 U.S.C. § 12101, et seq.
  18      6. Pursuant to supplemental jurisdiction, an attendant and related cause of
  19   action, arising from the same nucleus of operative facts and arising out of the same
  20   transactions, is also brought under California’s Unruh Civil Rights Act, which act
  21   expressly incorporates the Americans with Disabilities Act.
  22      7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is founded
  23   on the fact that the real property which is the subject of this action is located in this
  24   district and that Plaintiff's cause of action arose in this district.
  25
  26
  27
  28

                                                    2

       First Amended Complaint                                  Case No.: 2:19-cv-01977-DMG-MAA
Case 2:19-cv-01977-DMG-MAA Document 13 Filed 05/09/19 Page 3 of 7 Page ID #:45




   1      FACTUAL ALLEGATIONS:
   2      8. Plaintiff went to the Store in February 2019 with the intention to avail himself
   3   of its goods or services, motivated in part to determine if the defendants comply with
   4   the disability access laws.
   5      9. The Store is a facility open to the public, a place of public accommodation, and
   6   a business establishment.
   7      10. The Store has a sales counter where it handles its transactions with customers.
   8      11. Unfortunately, on the date of the plaintiff’s visit, the defendants did not
   9   provide an accessible sales counter in conformance with the ADA Standards.
  10      12. Currently, the defendants do not provide an accessible sales counter in
  11   conformance with the ADA Standards.
  12      13. Plaintiff personally encountered this barrier.
  13      14. By failing to provide an accessible sales counter, the defendants denied the
  14   plaintiff full and equal access.
  15      15. The lack of an accessible sales counter created difficulty and discomfort for
  16   the Plaintiff.
  17      16. The defendants have failed to maintain in working and useable conditions
  18   those features required to provide ready access to persons with disabilities.
  19      17. The barriers identified above are easily removed without much difficulty or
  20   expense. They are the types of barriers identified by the Department of Justice as
  21   presumably readily achievable to remove and, in fact, these barriers are readily
  22   achievable to remove. Moreover, there are numerous alternative accommodations
  23   that could be made to provide a greater level of access if complete removal were not
  24   achievable.
  25      18. Plaintiff will return to the Store to avail himself of goods or services and to
  26   determine compliance with the disability access laws once it is represented to him
  27   that the Store and its facilities are accessible. Plaintiff is currently deterred from
  28   doing so because of his knowledge of the existing barriers and his uncertainty about

                                                 3

       First Amended Complaint                                 Case No.: 2:19-cv-01977-DMG-MAA
Case 2:19-cv-01977-DMG-MAA Document 13 Filed 05/09/19 Page 4 of 7 Page ID #:46




   1   the existence of yet other barriers on the site. If the barriers are not removed, the
   2   plaintiff will face unlawful and discriminatory barriers again.
   3      19. Given the obvious and blatant nature of the barriers and violations alleged
   4   herein, the plaintiff alleges, on information and belief, that there are other violations
   5   and barriers on the site that relate to his disability. Plaintiff will amend the complaint,
   6   to provide proper notice regarding the scope of this lawsuit, once he conducts a site
   7   inspection. However, please be on notice that the plaintiff seeks to have all barriers
   8   related to his disability remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008)
   9   (holding that once a plaintiff encounters one barrier at a site, he can sue to have all
  10   barriers that relate to his disability removed regardless of whether he personally
  11   encountered them).
  12
  13   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS WITH
  14   DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all Defendants.)
  15   (42 U.S.C. section 12101, et seq.)
  16      20. Plaintiff re-pleads and incorporates by reference, as if fully set forth again
  17   herein, the allegations contained in all prior paragraphs of this complaint.
  18      21. Under the ADA, it is an act of discrimination to fail to ensure that the
  19   privileges, advantages, accommodations, facilities, goods and services of any place
  20   of public accommodation is offered on a full and equal basis by anyone who owns,
  21   leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
  22   Discrimination is defined, inter alia, as follows:
  23             a. A failure to make reasonable modifications in policies, practices, or
  24                 procedures, when such modifications are necessary to afford goods,
  25                 services, facilities, privileges, advantages, or accommodations to
  26                 individuals with disabilities, unless the accommodation would work a
  27                 fundamental alteration of those services and facilities. 42 U.S.C. §
  28                 12182(b)(2)(A)(ii).

                                                   4

       First Amended Complaint                                 Case No.: 2:19-cv-01977-DMG-MAA
Case 2:19-cv-01977-DMG-MAA Document 13 Filed 05/09/19 Page 5 of 7 Page ID #:47




   1             b. A failure to remove architectural barriers where such removal is readily
   2                 achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are defined by
   3                 reference to the ADA Standards.
   4             c. A failure to make alterations in such a manner that, to the maximum
   5                 extent feasible, the altered portions of the facility are readily accessible
   6                 to and usable by individuals with disabilities, including individuals who
   7                 use wheelchairs or to ensure that, to the maximum extent feasible, the
   8                 path of travel to the altered area and the bathrooms, telephones, and
   9                 drinking fountains serving the altered area, are readily accessible to and
  10                 usable by individuals with disabilities. 42 U.S.C. § 12183(a)(2).
  11      22. When a business provides facilities such as a sales or transaction counter, it
  12   must provide an accessible sales or transaction counter in compliance with the ADA
  13   Standards.
  14      23. Here, no such accessible sales counter has been provided in compliance with
  15   the ADA Standards in violation of the ADA.
  16      24. The Safe Harbor provisions of the 2010 Standards are not applicable here
  17   because the conditions challenged in this lawsuit do not comply with the 1991
  18   Standards.
  19      25. A public accommodation must maintain in operable working condition those
  20   features of its facilities and equipment that are required to be readily accessible to
  21   and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
  22      26. Here, the failure to ensure that the accessible facilities were available and
  23   ready to be used by the plaintiff is a violation of the law.
  24
  25
  26
  27
  28

                                                   5

       First Amended Complaint                                 Case No.: 2:19-cv-01977-DMG-MAA
Case 2:19-cv-01977-DMG-MAA Document 13 Filed 05/09/19 Page 6 of 7 Page ID #:48




   1   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
   2   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ. Code §
   3   51-53.)
   4      27. Plaintiff repleads and incorporates by reference, as if fully set forth again
   5   herein, the allegations contained in all prior paragraphs of this complaint. The Unruh
   6   Civil Rights Act (“Unruh Act”) guarantees, inter alia, that persons with disabilities
   7   are entitled to full and equal accommodations, advantages, facilities, privileges, or
   8   services in all business establishment of every kind whatsoever within the
   9   jurisdiction of the State of California. Cal. Civ. Code §51(b).
  10      28. The Unruh Act provides that a violation of the ADA is a violation of the Unruh
  11   Act. Cal. Civ. Code, § 51(f).
  12      29. Defendants’ acts and omissions, as herein alleged, have violated the Unruh
  13   Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s rights to full
  14   and equal use of the accommodations, advantages, facilities, privileges, or services
  15   offered.
  16      30. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
  17   discomfort or embarrassment for the plaintiff, the defendants are also each
  18   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-(c).)
  19
  20          PRAYER:
  21          Wherefore, Plaintiff prays that this Court award damages and provide relief as
  22   follows:
  23       1. For injunctive relief, compelling Defendants to comply with the Americans
  24   with Disabilities Act and the Unruh Civil Rights Act. Note: the plaintiff is not invoking
  25   section 55 of the California Civil Code and is not seeking injunctive relief under the
  26   Disabled Persons Act at all.
  27       2. Damages under the Unruh Civil Rights Act, which provides for actual
  28   damages and a statutory minimum of $4,000 for each offense.

                                                    6

       First Amended Complaint                                  Case No.: 2:19-cv-01977-DMG-MAA
Case 2:19-cv-01977-DMG-MAA Document 13 Filed 05/09/19 Page 7 of 7 Page ID #:49




   1       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant to 42
   2   U.S.C. § 12205; and Cal. Civ. Code §§ 52.
   3
   4
   5
       Dated: May 9, 2019                        CENTER FOR DISABILITY ACCESS
   6
   7
   8
                                                 By: /s/ Christopher A. Seabock
   9
                                                 Christopher A. Seabock
  10                                             Attorney for plaintiff
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                 7

       First Amended Complaint                              Case No.: 2:19-cv-01977-DMG-MAA
